Citation Nr: 0011799	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-04 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1968 to 
November 1969.

The issue on appeal comes before the Board of Veterans' 
Appeals (Board) from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, by which service connection for post-
traumatic stress disorder (PTSD) was denied.  

As an initial matter, the Board notes that by a November 1997 
rating decision, the RO granted service connection for 
residuals of prostate cancer due to herbicide exposure, and 
assigned a 20 percent rating, effective from August 6, 1996.  
The veteran indicated his disagreement with this rating on a 
Form 9 filed in April 1998.  On a July 1998 memorandum, the 
veteran's representative indicated that the veteran was 
seeking a 60 percent rating for this disability, and that if 
such a rating were granted, this would be considered a total 
grant of benefits.  By an August 1999 rating decision, the RO 
granted an increased rating to 60 percent for residuals of 
prostate cancer to include impotence.  The RO also determined 
that the effective date of the original grant of service 
connection, and the 60 percent rating, was to be November 7, 
1996.  As there has been a grant of the benefit requested in 
connection with the claim concerning prostate cancer, the 
appeal has been satisfied.


FINDING OF FACT

PTSD is not currently objectively demonstrated; the claim for 
service connection for PTSD is not plausible.



CONCLUSION OF LAW

The claim concerning service connection for PTSD is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 
3.304(f) (as in effect prior to and from March 7, 1997).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect that the veteran underwent 
examinations in June 1967 and November 1969.  Prior to each 
examination, the veteran denied any history of frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, loss of memory or amnesia, 
nervous trouble of any sort, or periods of unconsciousness.  
Neurologic and psychiatric examinations were normal, both in 
June 1967 and November 1969.

The veteran's DD Form 214 reflects that he received, in part, 
the Vietnam Service Medal, the Vietnam Campaign Medal, and a 
Bronze Star.

The veteran underwent an examination for VA purposes in 
December 1970.  He did not report any psychiatric symptoms, 
nor were any psychiatric diagnoses made upon conclusion of 
the examination.

In December 1987, VA medical records were associated with the 
claims file.  These records reflect treatment for various 
symptoms between January 1987 and November 1987.  In January 
1987, the veteran sought treatment for, in pertinent part, 
nervousness and anxiety.  He reported that he had had these 
symptoms since service.  The veteran was assessed as having 
history of anxiety.  

In January 1997, the veteran filed a claim concerning service 
connection for PTSD based on his experiences in Vietnam.   

In July 1997 and August 1997, additional VA medical records 
were associated with the claims file.  These records reflect, 
in pertinent part, treatment for various symptoms and 
conditions between March 1992 and April 1997.  These records 
do not reflect any treatment for or diagnosis of PTSD.  

By an August 1997 rating decision, the RO denied service 
connection for PTSD.

In September 1997, additional VA medical records were 
associated with the claims file.  These records reflect 
outpatient treatment for various symptoms in August 1997.  
These records do not reflect any treatment for or diagnosis 
of PTSD.  

In his September 1997 notice of disagreement, the veteran 
asserted that he had been in the 82nd Airborne Division and 
had seen direct combat.  He saw many soldiers killed.  The 
veteran also noted that he had been awarded the Bronze Star.    

Subsequently in September 1997, additional VA medical records 
were associated with the claims file.  These records reflect 
hospitalization in September 1997, but do not reflect any 
treatment for or diagnosis of PTSD.  

The veteran underwent a PTSD examination for VA purposes in 
October 1997.  The veteran reported that he spent his time at 
home watching television.  He liked all programs, and there 
was nothing that he avoided.  Sometimes the veteran had 
trouble sleeping, but he did not have nightmares.  Upon 
examination, the veteran was in no acute distress.  There was 
no impairment of thought, delusions, hallucinations, or 
inappropriate behavior, nor any suicidal or homicidal 
thinking.  The veteran was well-oriented, had no memory loss, 
and displayed no ritualistic behavior.  His speech was 
unimpaired, and the veteran did not suffer from depression or 
panic attacks.  There was no impaired impulse control or 
hypervigilance.  The examiner further noted that the veteran 
had "no symptoms, which would in any way justify a diagnosis 
of post-traumatic stress disorder."

Subsequently, the veteran's DA Form 20 was associated with 
the claims file.  This record confirms his service in 
Vietnam, and also indicates that his principal occupation 
during that period was being a cook.

In September 1998, additional medical records were associated 
with the claims file.  These records reflect outpatient 
treatment between October 1997 and July 1998.  These records 
do not reflect any treatment for or diagnosis of PTSD.  

In November 1998, December 1998, and February 1999, 
additional VA medical records were associated with the claims 
file.  These records do not reflect any treatment for or 
diagnosis of PTSD.

The veteran underwent another PTSD examination for VA 
purposes in February 1999.  The veteran told the examiner 
that he served in the 82nd Airborne from 1968 to 1969, and 
that most of this time was spent in Vietnam.  He was in the 
infantry and served as a cook, but even in that role, he had 
to shoot at people, and was constantly shot at while being 
out in the bush.  The veteran asserted that between 10 and 15 
people whom he knew were killed while in Vietnam.  He 
witnessed at least five of them being shot to death.  The VA 
examiner described the veteran's psychological symptoms, 
which apparently included distressing dreams, intense 
psychological distress, avoidance of reminders of Vietnam, 
and psychogenic amnesia.  However, the examiner did not 
indicate whether or not the veteran could be diagnosed as 
having PTSD.  

In June 1999, the veteran's representative submitted 
additional records on his behalf.  These records reflect, in 
pertinent part, that the veteran sought outpatient treatment 
for depression and/or alcohol abuse in January 1995, February 
1995, March 1995, and June 1995.  These records do not 
reflect any treatment for or diagnosis of PTSD.

In July 1999, the RO requested a new PTSD examination for VA 
purposes, so that a determination could be made as to whether 
or not the veteran had PTSD.

Subsequently in July 1999, the veteran underwent another PTSD 
examination for VA purposes.  He again reported having served 
as a cook in Vietnam and having seen many people killed and 
injured.  These traumatic experiences had caused him problems 
over the years, most particularly, a depressed mood.  After 
reviewing the veteran's symptoms in detail, the examiner 
concluded that the veteran had experienced and witnessed 
events that involved the threat of death or serious injury, 
and that his responses involved fear and helplessness in 
relation to these events.  However, it did not appear to the 
examiner that the veteran had recurrent intrusive 
recollections.  The veteran did have infrequent dreams, but 
he did not appear to act as if the events in the military 
were recurring.  The veteran reported that the events were 
cued by loud noises and certain stimuli which he could not 
recall particularly well that caused memories of Vietnam.  

According to the examiner, there was no evidence that the 
veteran avoided thoughts, feelings, or conversations 
associated with the trauma.  He did appear to avoid people 
and places, and had not been involved with other military 
personnel since his time in the service.  The veteran did not 
report feelings of detachment or estrangement from others.  
There was a restricted range of affect.  The examiner further 
noted that the veteran had difficulty falling and staying 
asleep, and that he had outbursts of anger and an exaggerated 
startle response.  The examiner also included the following 
text in his report: 

It does appear that although [the 
veteran] does have some symptoms of post-
traumatic stress disorder, he does not 
meet the full criteria, according to the 
DSM-IV, at this time.  

The veteran was diagnosed as having alcohol dependence, 
depressive disorder, not otherwise specified, and rule out 
alcohol-induced depressed disorder.  

In a September 1999 supplemental statement of the case, the 
RO continued to deny service connection for PTSD. 

II.  Analysis

Under the applicable criteria, service connection means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if 
preexisting such service, was aggravated by service.  38 
U.S.C.A. § 1110 (1991); 38 C.F.R. 
§ 3.303(a) (1999). 

Effective March 7, 1997, the VA revised the regulations 
pertaining to PTSD to conform with the decision of Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Prior to March 7, 1997, the 
following regulation was in effect:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The revised regulation provides as 
follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

However, a claimant for benefits under a law administered by 
VA shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  VA has the duty to assist a claimant 
in developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A. § 5107(a).  
Thus, the threshold question to be answered in this case is 
whether the veteran has presented a well-grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim, 
as any such additional development would be futile.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under section 
5107(a), VA has a duty to assist only those claimants who 
have established well-grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  In that 
decision, the Court addressed and rejected the appellant's 
newly raised argument on appeal that, by virtue of various 
regulations, VA ADJUDICATION PROCEDURE MANUAL M21-1 
provisions, and Compensation & Pension Service (C&P) policy 
concerning the development of claims, VA has taken upon 
itself a duty to assist in fully developing the facts 
pertinent to a claim even in the absence of a well grounded 
claim.  Because there is no duty to assist under 38 U.S.C.A. 
§ 5107(a) absent the submission of a well-grounded claim, the 
Court held that the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim 
until such a claim has first been established. 

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App.  359 (1995).  

Establishing service connection generally requires medical 
evidence of a current disability (See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992)); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (1999) are applicable where evidence, regardless of 
its date, shows that a claimant had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Veterans Appeals (Court), lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§3.303(b) (1999) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In this case, the Board finds a fundamental criterion to 
support a grant of service connection has not been met.  That 
is, there is no medical evidence establishing a current 
diagnosis of PTSD.  In fact, at the most recent examination 
for VA purposes, the examiner specifically concluded that the 
veteran's symptoms did not meet the criteria for a diagnosis 
of PTSD.   In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In the absence of a diagnosis of PTSD, the 
Board concludes that the veteran has not met the initial 
burden of presenting evidence of a well-grounded claim 
imposed by 38 U.S.C.A. § 5107(a).  Therefore, service 
connection for PTSD must be denied.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for PTSD is denied.  




		
Iris S. Sherman
	Member, Board of Veterans' Appeals

 

